983 F.2d 1056
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas M. HORAN, Plaintiff-Appellant,and Eileen Marie Horan, Plaintiff,v.CSX TRANSPORTATION, INCORPORATED, Defendant-Appellee.
No. 91-1133.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 14, 1992Decided:  December 31, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-89-2148-JFM)
Thomas M. Horan, Appellant Pro Se.
Stephen Bennett Caplis, Whiteford, Taylor & Preston, Baltimore, Maryland, for Appellee.
D.Md.
Affirmed.
Before WIDENER, WILKINSON, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Thomas Horan sued CSX Transportation, Inc.  (CSX) pursuant to the Federal Employers' Liability Act (FELA), 45 U.S.C. § 51 (1988), alleging that the negligence of CSX caused him to be injured when he was operating a locomotive in Baltimore, Maryland.  Following trial, a jury returned a special interrogatory in which the jury did not find that CSX was negligent and that such negligence was the proximate cause of Horan's alleged injury.  Judgment for CSX was entered in accordance with this finding.


2
We are persuaded that there is no merit to Horan's appeal.  The district court acted within its discretion when it determined that the issues in the case were relatively simple and that the testimony of a proposed expert would not assist the jury in reaching a verdict.  See Fed.  R. Evid. 702;   Persinger v. Norfolk & W. Ry., 920 F.2d 1185, 1187 (4th Cir. 1990);  El-Meswari v. Washington Gas Light Co., 785 F.2d 483, 487 (4th Cir. 1986).  The jury's verdict was supported by the evidence,  see Inman v. Baltimore & O.R.R., 361 U.S. 138, 140 (1959);  Persinger v. Norfolk & W. Ry., 920 F.2d at 1188, and we find no reversible error presented on this record.


3
As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.

AFFIRMED